Citation Nr: 1138074	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  06-37 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for asbestosis, effective February 21, 2006.  In February 2006, the Veteran filed a notice of disagreement (NOD) as to the initial rating assigned.  The RO issued a statement of the case (SOC) in November 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2006.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for his asbestosis, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

During the pendency of the appeal, by rating decision dated in August 2007, the RO granted a 10 percent rating for asbestosis, from the February 21, 2006 effective date of the grant of service connection.  However, inasmuch as a higher rating is available for asbestosis, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2008, the Veteran submitted additional medical evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence in October 2010.  See 38 C.F.R. § 20.1304 (2010).  

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a July 2011 supplemental SOC (SSOC), and returned this matter to the Board for further appellate consideration.  

For reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision on this matter.  

The Board previously remanded this appeal, inter alia, to obtain a new VA examination which included a pulmonary function test (PFT) and a discussion as to which, if any, of the December 2007 pulmonary test results from North Grove Diagnostics, LLC, represented a diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO (SB)) test.  A VA respiratory examination was conducted in November 2010; however, for reasons discussed below, the Board finds that the examination is inadequate.

First, the November 2010 VA examiner did not provide any discussion as to whether the December 2007 private PFT results contained a DLCO (SB) score.  In failing to provide such information, the examiner commented that the claims file did not contain any December 2007 PFT results.  However, such test results are clearly contained in the file.  As the Board specifically requested this information in its November 2010 remand, further development in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

Also relevant to the Board's review, the November 2010 VA examination report does reflect that any contemporaneous PFT results were obtained in conjunction with the November 2010 VA examination.  The Board acknowledges the examiner's notation that the Veteran was scheduled for a PFT but did not report for the appointment and the VA Medical Center (VAMC) printout indicating that the Veteran did not appear for a PFT on December 16, 2010.  However, contrary to the Board's instructions, the claims file does not contain a "copy of any notice(s) of the date and time of the [December 16, 2010] appointment(s) sent to him by the pertinent VA medical facility."  Absent such information, the Board cannot conclude that proper notice was provided to the Veteran prior to the examination; hence, he should be scheduled for another VA examination, to include a PFT.  

In addition to a PFT, the Board finds that the new VA examination should include testing which measures the Veteran's maximum exercise capacity (as measured in ml/kg/min oxygen consumption with cardiorespiratory limitation).  In requesting such testing, the Board notes that the VA is required to conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2010); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Here, the Veteran has reported that he experiences the most difficulty breathing while exerting himself.  Moreover, December 2006 and December 2007 private PFT reports of record state that "[i]n view of the severity of the diffusion defect, studies with exercise would be helpful. . ."  The rating criteria for asbestosis indicate that a higher rating may be assigned when there is a maximum exercise capacity of 20 ml/kg/min or less oxygen consumption with cardiorespiratory limitation.  38 C.F.R. § 4.97, Diagnostic Code 6833.  As there is evidence that the Veteran's asbestosis may include exertional functional impairment but no maximum exercise capacity test results are on file, a remand is necessary to obtain such information so that the Board may adequately rate the Veteran's disability.  See 38 C.F.R. § 4.2.

Under these circumstances, the Board finds that the RO should arrange for the Veteran to undergo pulmonary/respiratory examination, with appropriate testing, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher rating (as this claim, emanating from an original claim for, and award of, service connection, will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of examination sent to him by the pertinent VA medical facility.

Prior to arranging for further examination, the RO should undertake appropriate action to ensure that all pertinent, outstanding records are associated with the claims file. 

Following the November 2010 remand, the United States Court of Appeals for Veterans Claims (Court) held that the duty to assist in some cases requires VA to seek clarification of private medical records from a non-VA clinician.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In Savage, the Court specifically examined a situation where the Board did not discuss the results of private audiological records, as those records on their face did not conform to VA's rating criteria for hearing loss.  The Court held, in pertinent part, that when VA concludes that a private medical examination is unclear and a request for clarification could provide relevant information, the Board must either seek clarification or clearly explain why such clarification is unreasonable.  Id. at 269.

The Board sought clarification of the December 2007 PFT results from North Grove Diagnostics, LLC in its November 2010 remand because it appeared that diffusion testing was conducted, but it was not clear whether the single breath method (DLCO (SB)) was used.  While the VA may try to obtain this information through a VA examination and/or supplemental VA medical opinion, the holding in Savage, clearly indicates that the VA also has a duty to request clarification from the private provider itself-in this case, North Grove Diagnostics, LLC.  Thus, the RO should contact this facility and request that it clarify whether either of the PFTs conducted on December 19, 2006 and December 19, 2007 included a DLCO (SB) test and, if so, the results of such test.  

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  
The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should contact North Grove Diagnostics, LLC for clarification regarding whether either of the Veteran's pulmonary function tests (PFTs) conducted in December 2006 and December 2007 included a DLCO (SB) test and, if so, the results of such test.  If the information sought is not obtained, the RO should notify the Veteran of this fact, explain the efforts taken to obtain the information, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA pulmonary/respiratory examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  

Appropriate pulmonary function testing (PFT) should be accomplished (with all results made available to the examiner prior to the completion of his her report), and all clinical findings should be reported in detail.  Specifically, FVC and DLCO (SB) should be performed.  Additionally, a maximum exercise capacity test (measured in ml/kg/min oxygen consumption with cardiorespiratory limitation) should be performed.  Finally, the examiner should identify which, if any, of the diffusion tests contained in the December 2007 PFT from North Grove Diagnostics, LLC, reflect DLCO (SB) results.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Fenderson (cited above), is appropriate).

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


